IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-60083
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RICHARD TIMOTHY ROBINSON,
a/k/a Richard Thomas Robinson,
a/k/a Richard Timothy Robinson,
and a/k/a Richard T. Cody,
                                     Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:94-CR-98-BN
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Richard Timothy Robinson has

filed a brief in compliance with Anders v. California, 386 U.S.
738 (1967), and we have independently reviewed the brief and the

record and found no nonfrivolous issue.   Accordingly, counsel is

excused from further responsibilities herein and the APPEAL IS

DISMISSED.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.